By the Court, Beardsley, J.
The application to amend the pleading was addressed to the discretion of the justice, and no legal right was violated by its denial. Nor is it of any consequence that the justice supposed he had no power, under the act of congress, to grant the application. Suppose in this he was mistaken, that would not show that the plaintiff had any legal right to make the amendment, or that the justice would have permitted it to be made. Indeed, I understand the justice to have held that it was unreasonable, at that time,' to permit the pleadings to be altered. Every such question is addressed to the discretion of the court, and the exercise of that discretion will not be reviewed by certiorari or writ of error. A judgment will not be reversed unless it appears that a positive right has, in some manner, been violated. Nothing like this appears in any part of this case, and the judgment of the common pleas should be affirmed.
Judgment affirmed.